        Case 1:19-cr-10128-DPW Document 1 Filed 04/22/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                                Criminal No.    * ^        sLa
                                                                                   £2*         -o    I—
                                                        Violations:                —55         ^     rn
                                                                                   f3:z^      N>     223
                                                                                      22       fo    ^1—
EMANUEL PANOUSOS, a/k/a "MIKE                           Counts One and Two:
PANOUSOS"                                               Aiding and Assisting in
                                                        the Preparation ofaFalse           turner    ^
              Defendant                                 (26 U.S.C. §7206(2))       • 21       ^      S

                                         INFORMATION


       At all times relevant to this Information:


                                      General Allegations


       1.     The defendant, EMANUEL PANOUSOS, aka MIKE PANOUSOS

("PANOUSOS"), was a resident of Massachusetts.

       2.     Gios Foods, LLC ("Gios") was a Massachusetts limited liability company. Gios

operated a restaurant in North Reading, Massachusetts that specialized in roast beef sandwiches

and pizza. Gios was located at 6 Washington Street in North Reading, Massachusetts, and did

business using the name "Mike's Famous Roast Beef and Pizza."

       3.     PANOUSOS was the manager of Mike's Famous Roast Beef and Pizza, and was

a 50% owner of Gios.


       4.     For the tax years 2013 through 2015, PANOUSOS employed a tax preparer to

prepare Gios' corporate tax returns, as well as PANOUSOS's personal returns.

       5.     Federal tax law permits limited liability companies such as Gios to be treated as S-

Corporations, which means that its profits and losses are passed through to its shareholders, who


                                                    1
         Case 1:19-cr-10128-DPW Document 1 Filed 04/22/19 Page 2 of 4




are then taxed at the rates applicable to their individual income tax returns. For tax years 2013

through 2015, Gios elected S-Corporation status and its income and expenses were reported on an

Internal Revenue Service ("IRS") Form 1120S ("U.S. Income Tax Return for an S Corporation").

                                        The False Tax Returns


        6.        Beginning no later than 2013 and continuing until at least August 15, 2016,

PANOUSOS underreported the gross receipts of Gios in order to improperly reduce the federal

income taxes owed by Gios and PANOUSOS personally. In addition, PANOUSOS failed to

report all of Gios' business expenses in order to make the false gross receipts he reported appear

more realistic.


        7.        PANOUSOS accomplished this by diverting some of Gios' cash receipts for his

own personal benefit, paying for some of Gios' supplies with cash, and paying a portion of his

employees' wages in cash. PANOUSOS failed to report to his tax preparer the cash receipts he

diverted to himself and most of the cash payments to suppliers and employees.

        8.        For tax years 2013 through 2015, PANOUSOS failed to report to his tax preparer,

cash receipts totaling approximately $1.9 million, and cash expenses of approximately $803,000.

As a result, during those years PANOUSOS avoided paying corporate and personal taxes totaling

approximately $387,180.
         Case 1:19-cr-10128-DPW Document 1 Filed 04/22/19 Page 3 of 4




                                           COUNT ONE
                  Aiding and Assisting in the Preparation of a False Tax Return
                                     (26 U.S.C. § 7206(2))

       The United States Attorney charges:

       9.      The United States Attorney re-alleges and incorporates by reference paragraphs 1-

8 of this Information:


        10.    On or about June 25,2015, in the District of Massachusetts, the defendant,

                                    EMANUEL PANOUSOS,
                                   a/k/a "MIKE PANOUSOS,"

did willfully aid and assist in, procure, counsel, and advise the preparation and presentation to the

Internal Revenue Service, of a U.S. Income Tax Return for an S Corporation, Form 1120S, for

Gios Foods, LLC, for the tax year 2014, which return was false and fraudulent as to a material

matter in that it stated at Line la that gross receipts or sales were $591,368, whereas in fact, as

PANOUSOS then and there knew, the correct amount was at least $1,278,556 during that year.

       All in violation of Title 26, United States Code, Section 7206(2).
         Case 1:19-cr-10128-DPW Document 1 Filed 04/22/19 Page 4 of 4




                                          COUNT TWO
                  Aiding and Assisting in the Preparation of a False Tax Return
                                     (26 U.S.C, § 7206(2))

       The United States Attorney further charges:

        11.    The United States Attorney re-aileges and incorporates by reference paragraphs 1-

8 of this Information:

        12.    On or about August 15, 2016, in the District of Massachusetts, the defendant,

                                    EMANUEL PANOUSOS,
                                   a/k/a "MIKE PANOUSOS,"

did willfully aid and assist in, procure, counsel, and advise the preparation and presentation to the

Internal Revenue Service, of a U.S. Income Tax Return for an S Corporation, Form 1120S, for

Gios Foods, LLC, for the tax year 2015, which return was false and fraudulent as to a material

matter in that it stated at Line la that gross receipts or sales were $777,064, whereas in fact, as

PANOUSOS then and there knew, the correct amount was at least $1,438,600 during that year.

       All in violation of Title 26, United States Code, Section 7206(2).


                                                      ANDREW E. LELLING
                                                      United States Attorney

                                              By:

                                                      MARK J.
                                                      Assis



Dated: /Tyw 2-2-           ,2019
